UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7605



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

DARRELL JAMES DEBREW,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CR-92-117-BO, CA-96-67-5-BO)


Submitted:   February 11, 1997             Decided:   July 30, 1997


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Darrell James Debrew, Appellant Pro Se. Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darrell James Debrew seeks to appeal the district court's

order denying his motion filed under 28 U.S.C. § 2255 (1994),

amended by Antiterrorism and Effective Death Penalty Act of 1996,
Pub. L. No. 104-132, 110 Stat. 1214. He also appeals the denial of

his motion for recusal. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

deny Appellant's motion for a certificate of appealability and dis-

miss the appeal on the reasoning of the district court. United

States v. Debrew, Nos. CR-92-117-BO; CA-96-67-5-BO (E.D.N.C. Sept.

27, 1996). Moreover, because this appeal does not present any com-

plex issues warranting a review of transcripts, we deny Appellant's

request to have transcripts prepared at government expense. See 28

U.S.C. § 753(f) (1994). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2